NUMBER 13-06-014-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

BUFORD RANDLE,								Appellant,

v.

THE STATE OF TEXAS,						         Appellee.

 
On appeal from the 105th District Court of Nueces County, Texas


MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion by Justice Garza

Appellant, Buford Randle, was indicted and convicted for possession of less than one
gram of cocaine.  See Tex. Health & Safety Code Ann. § 481.115(b) (Vernon 2003).  He
was sentenced to 18 months in state jail and assessed a $500 fine.  Pursuant to Anders v.
California, 386 U.S. 738 (1967), Randle's court-appointed appellate counsel has filed a brief
with this Court, stating that she has diligently reviewed the record and concluded that
appellant has no non-frivolous grounds for appeal.
 In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),
appellant's counsel has carefully discussed why, under controlling authority, there are no
errors in the trial court's judgment.  Counsel's brief identifies a challenge to the factual
sufficiency of the evidence as the only possible grounds for appeal.  Counsel's brief
presents a professional evaluation of why the record does not support the challenge, which
according to counsel would be "wholly frivolous."  See Stafford v. State, 813 S.W.2d 503,
510 n.3 (Tex. Crim. App. 1991).  Counsel certifies that she has served a copy of her brief
on appellant and has informed appellant of his right to file a pro se brief.  No such brief has
been filed. Counsel has also asked this Court for permission to withdraw from the case. 
See Anders, 386 U.S. at 744.
Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488 U.S.
75, 80 (1988).  We have reviewed the entire record and counsel's brief and have found
nothing that would arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826
(Tex. Crim. App. 2005).  We conclude that counsel has complied with the requirements
stated in Anders and High.  See Anders, 386 U.S. at 744; High, 573 S.W.2d at 812.   The
judgment of the trial court is therefore affirmed, and counsel's request to withdraw is
granted.  Counsel is ordered to notify appellant of the disposition of this appeal and the
availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim.
App. 1997) (per curiam).
 
							_________________________
							DORI CONTRERAS GARZA,
							Justice

Do not publish. Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 22nd day of February, 2007.